          Case 1:20-cv-00379-JCH-CG Document 7 Filed 07/23/20 Page 1 of 2



                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEW MEXICO

RAYMOND HERNANDEZ,

                Plaintiff,

v.                                                                No. CV 20-379 JCH/CG


CHIEF RICHARDSON, et al.,

                Defendants.

     ORDER GRANTING LEAVE TO PROCEED PURSUANT TO 28 U.S.C. § 1915(b)
                AND TO MAKE PAYMENTS OR SHOW CAUSE

          THIS MATTER is before the Court on Plaintiff’s Application to Proceed in District

Court Without Prepaying Fees or Costs (the “Application”), (Doc. 4). Based on analysis

of his Application and the inmate account statement, (Doc. 6), the Court grants Plaintiff

leave to proceed under 28 U.S.C. § 1915(a) and (b). Because the Court grants the

application, the filing fee for this civil rights complaint is $350.00. Pursuant to §

1915(b)(1), Plaintiff is required to make installment payments until the full amount of the

filing fee is paid. Analyzing Plaintiff’s inmate account statement, (Doc. 6 at 1), under §

1915(b)(1), the Court finds that Plaintiff owes an initial partial payment of $10.60. If

Plaintiff fails to make a payment by the designated deadline or show cause why such

payment should be excused, the civil rights complaint may be dismissed without further

notice.

          IT IS THEREFORE ORDERED that the Application to Proceed in District Court

Without Prepaying Fees or Costs, (Doc. 4), is GRANTED.

          IT IS FURTHER ORDERED that by August 24, 2020, Plaintiff send to the Clerk

an initial partial payment of $10.60 or show cause why payment should be excused.
       Case 1:20-cv-00379-JCH-CG Document 7 Filed 07/23/20 Page 2 of 2



       IT IS FURTHER ORDERED that the Clerk is directed to provide Plaintiff with two

copies of this Order, and that Plaintiff make the necessary arrangements to attach one

copy of this Order to the check in the $10.60 amount of the initial partial payment.

       IT IS FINALLY ORDERED that, after payment of the $10.60 initial partial fee,

Plaintiff make monthly payments of twenty per cent (20%) of the preceding month’s

income credited to his account or show cause why the designated payments should be

excused.

       IT IS SO ORDERED.


                            ______________________________
                            THE HONORABLE CARMEN E. GARZA
                            CHIEF UNITED STATES MAGISTRATE JUDGE




                                            2
